DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 09/29/2022 have been entered.  Claims 1, 3, 4, 6-9, 11, 12, 14, and 15 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Priority
This application claims priority to U.S. Application 14/177,408 filed 02/11/2014, U.S. Application 14/092,199 filed 11/27/2013, and U.S. Provisional Application 61/814,498 filed 04/22/2013. 
After reviewing these priority documents, it is noted that U.S. 14/092199 does not have support for a joystick, for the control actuation mechanism to move in a different second direction, or for rotation of the first or second member.  Therefore, claims 7-9, 11, and 12 will be treated with the priority date of 02/11/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and all dependent claims thereof, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite inter alia, “where the control actuation mechanism is configured to allow for deflection of the distal end of the endoscope and at least one of actuation of a basket on the second member or actuation of the sheath simultaneously with a single finger of a user.”  It is noted that the claim language requires simultaneous actuation of the endoscope with either the basket or the sheath.  Applicant did not indicate where in the specification support for the new limitation could be found.  Paragraph [0051] of the filed specification recites, “The device allows the sheath to move with a fixed basket, or moves both the sheath and basket simultaneously while opening and closing.”  Specifically, this disclosure is about simultaneous movement of the sheath and the basket, not the endoscope and the sheath or the endoscope and the basket. Paragraphs [0054] and [0060] also discuss simultaneous movement of the sheath and the basket but not the endoscope and the sheath or the endoscope and the basket.  The last sentence of paragraph [0061] states, “Figure 22 shows an example embodiment of a joystick mechanism for actuating a basket and sheath located on a detachable mechanism for attaching to the control lever of an endoscope, with a rotation function additionally provided for rotating the basket and sheath assembly. Such a mechanism would allow for movement of the deflection of the endoscope distal end, actuation of a basket and actuation of a sheath with a single finger of a user.”  It is noted that there is no discussion of simultaneous actuation in this disclosure.  There does not appear to be support in the specification for the newly added limitation “where the control actuation mechanism is configured to allow for deflection of the distal end of the endoscope and at least one of actuation of a basket on the second member or actuation of the sheath simultaneously with a single finger of a user.”  Therefore claim 1 is rejected for being directed to new matter.  For the purpose of examination, this limitation will be interpreted as simultaneous actuation of the sheath and the basket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6-9, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner et al. (U.S. 2012/0004502) in view of Murukami et al. (U.S. 2007/0100254) and Daniel et al. (U.S. 6,258,083).
With respect to claim 1, Weitzner et al. teaches a medical apparatus (para [0136]) comprising:
an endoscopic tool (500) comprising first (500B) and second members (500A) longitudinally slidable relative to each other (FIG. 118);
a control housing (24) comprising a connector (213) configured to removably connect to a proximal end of an endoscope (FIG. 52); and
a control actuation mechanism (304) on the control housing, where the control actuation mechanism is in mechanical communication with the second member and configured to actuate the second member to capture biological material (para [0365] for example)
wherein the first member comprises a sheath (500b) and the second member comprises a basket device (para [0416]).
However, Weitzner et al. does not teach actuation of the sheath. Weitzner et al. further does not teach the connector comprises a portion which is deflectable and configured to resiliently snap onto a portion of the proximal end proximate a handle of the endoscope.
With respect to claim 1, Murukami et al. teaches a control actuation mechanism is configured to allow for actuation of a basket on the second member (open/close, para [0138]) and actuation of the sheath (inserting/pulling back, para [0138]) simultaneously with a single finger of a user (para [0138], see also FIG. 14 for example). 
With respect to claim 1, Daniel et al. teaches a medical apparatus comprising:
a control housing comprising a connector configured to removably connect to a proximal end of an endoscope, where the connector comprises a portion which is deflectable and configured to resiliently snap onto a deflection control lever at the proximal end of the endoscope, the deflection control lever located at an exterior handle portion of the endoscope (see annotated FIG. below) and configured to control deflection of a distal end of the endoscope away from a longitudinal axis of the endoscope (9:30-65).

    PNG
    media_image1.png
    635
    989
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the control articulation mechanism of Weitzner et al. to utilize the motorized articulation type as taught by Murukami et al. in order to provide an endoscope system capable of facilitating the operators operations needed by a therapeutic instrument combined with an endoscope by assisting the operations (para [0013] of Murukami).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the connector of Weitzner et al. to instead utilize the connector as taught by Daniel et al. because Weitzner et al. teaches a variety of other detachable or fixed mating features can be used (para [0267] of Weitzner et al.) and further in order to allow a practitioners hand to control both the advancement of the tool and articulation of the distal end of the endoscope(10:8-13 of Daniel et al.). 
With respect to claim 3, Weitzner et al. teaches a proximal end of the sheath is connected to the control actuation mechanism and a proximal end of the basket is connected to the control housing (wherein the basket is connected to the control housing through the control actuation mechanism, FIG. 87 for example).
With respect to claim 4, Weitzner et al. teaches a proximal end of the basket device is connected to the control actuation mechanism and a proximal end of the sheath is connected to the control housing (FIG. 87 for example).
With respect to claim 6, Weitzner et al. teaches an apparatus (para [0136]) comprising: 
a control housing (24) comprising a connector (213) configured to removably connect to a proximal end of an endoscope; and
a control actuation mechanism (304) on the control housing, where the control actuation mechanism is configured to actuate a retrieval device to capture biological material (para [0383], for example).
However, Weitzner et al. does not teach actuation of the sheath. Weitzner et al. further does not teach the connector comprises a portion which is deflectable and configured to resiliently snap onto a portion of the proximal end proximate a handle of the endoscope.
With respect to claim 6, Murukami et al. teaches a control actuation mechanism is configured to allow for actuation of a basket on the second member (open/close, para [0138]) and actuation of the sheath with a single finger of a user (inserting/pulling back, para [0138]). 
With respect to claim 6, Daniel et al. teaches a medical apparatus comprising:
a control housing comprising a connector configured to removably connect to a proximal end of an endoscope, where the connector comprises a portion which is deflectable and configured to resiliently snap onto a deflection control lever located at an exterior handle portion of the endoscope (see annotated FIG. below) where movement of the control housing relative to the endoscope (via 336) is configured to cause a corresponding movement of the deflection control lever to control deflection of a distal end of the endoscope away from a longitudinal axis of the endoscope (9:30-65); and
a control actuation mechanism (122) attached to the control housing (FIG. 1A).

    PNG
    media_image1.png
    635
    989
    media_image1.png
    Greyscale

Modifying Weitzner et al. in view of Murukami et al. and Daniel et al. would result in the control actuation mechanism is configured to allow for movement of deflection of the distal end of the endoscope, actuation of a basket of the second member, and actuation of the sheath with a single finger of a use at least because the claim does not require the control actuation mechanism to actuate the endoscope itself, nor does not claim require simultaneous actuation of the endoscope and the second basket member and sheath.  A user could use a single finger to separately actuate both the endoscope and the sheath and basket.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the control articulation mechanism of Weitzner et al. to utilize the motorized articulation type as taught by Murukami et al. in order to provide an endoscope system capable of facilitating the operators operations needed by a therapeutic instrument combined with an endoscope by assisting the operations (para [0013] of Murukami).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the connector of Weitzner et al. to instead utilize the connector as taught by Daniel et al. because Weitzner et al. teaches a variety of other detachable or fixed mating features can be used (para [0267] of Weitzner et al.) and further in order to allow a practitioners hand to control both the advancement of the tool and articulation of the distal end of the endoscope(10:8-13 of Daniel et al.). 
With respect to claim 7, Weitzner et al. teaches a medical apparatus (para [0136]) comprising:
an endoscope (FIG. 52) comprising:
	 a control housing (24) at a proximal end of the endoscope (FIG. 52); and
a control actuation mechanism (304) on the control housing, the control actuation mechanism comprising a joystick (FIG. 87 for example) configured to actuate a retrieval device to capture a biological material (para [0365] for example).
However, Weitzner et al. does not teach the control articulation mechanism being configured to move the second member when the joystick is moved in a first direction, and to move the first member when the joystick is moved in a first direction orthogonal to the first. Weitzner et al. further does not teach the connector comprises a portion which is deflectable and configured to resiliently snap onto a portion of the proximal end proximate a handle of the endoscope.
With respect to claim 7, Murukami et al. teaches a control actuation mechanism that is configured to longitudinally slide a second member of the retrieval device relative to a first member of the retrieval device when the joystick is moved in a first direction (open/close, para [0138]), where the control actuation mechanism is configured to move the first member of the retrieval device when the joystick is moved in a second direction (inserting/pulling back, para [0138]) orthogonal to the first direction (FIG. 20), where the second member extends thorugh the first member (FIG. 20) wherein the first member is a sheath (52) and the second member comprises a basket (50b).
With respect to claim 7, Daniel et al. teaches a medical apparatus comprising:
an endoscope extending along a longitudinal axis (320/326/342/120, FIG 3B) and comprising:
a deflection control lever (330) located at an exterior handle portion of the endoscope adjacent to a proximal end of the endoscope (see annotated FIG. below), the deflection control lever configured to control deflection of a distal end of the endoscope away from the longitudinal axis (9:30-65)
a control housing comprising a connector configured to removably connect to a proximal end of an endoscope where the connector comprises a portion which is deflectable and configured to resiliently snap onto a deflection control lever at the proximal end of the endoscope such that movement of the control housing (via 336) causes a corresponding movement of the deflection control lever to control deflection of a distal end of the endoscope away from a longitudinal axis of the endoscope (9:30-65).

    PNG
    media_image1.png
    635
    989
    media_image1.png
    Greyscale

Modifying Weitzner et al. in view of Murukami et al. and Daniel et al. would result in the control actuation mechanism is configured to allow for movement of deflection of the distal end of the endoscope, actuation of a basket of the second member, and actuation of the sheath with a single finger of a use at least because the claim does not require the control actuation mechanism to actuate the endoscope itself, nor does not claim require simultaneous actuation of the endoscope and the second basket member and sheath.  A user could use a single finger to separately actuate both the endoscope and the sheath and basket.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the control articulation mechanism of Weitzner et al. to utilize the motorized articulation type as taught by Murukami et al. in order to provide an endoscope system capable of facilitating the operators operations needed by a therapeutic instrument combined with an endoscope by assisting the operations (para [0013] of Murukami).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the connector of Weitzner et al. to instead utilize the connector as taught by Daniel et al. because Weitzner et al. teaches a variety of other detachable or fixed mating features can be used (para [0267] of Weitzner et al.) and further in order to allow a practitioners hand to control both the advancement of the tool and articulation of the distal end of the endoscope(10:8-13 of Daniel et al.). 
With respect to claim 8, Murukami et al. teaches the control actuation mechanism comprises a joystick (5).
With respect to claim 9, Murukami et al. teaches a control actuation mechanism that is configured to move a second member when the joystick is moved in a first direction (open/close, para [0138]), and where the control actuation mechanism is configured to move the first member when the joystick is moved in a second direction (inserting/pulling back, para [0138]) orthogonal to the first direction (FIG. 20). 
With respect to claim 10, Murukami et al. teaches the first member is a sheath (52) and the second member comprises a basket (50b).
With respect to claim 11, Murukami et al. teaches the control actuation mechanism is configured to move the second member relative to the first member when a portion of the control actuation mechanism is moved in a first direction (FIG. 19), and where the control actuation mechanism is configured to move the first member relative to the second member when the portion of the control actuation mechanism is moved in a different second direction (FIG. 16).
With respect to claim 12, Murukami teaches the second direction is orthogonal to the first direction (FIG, 16, 19).
With respect to claim 14, Murukami teaches thecontrol actuation mechanism is configured to longitucinally slide the second member relative to the first member, and where the second member extends through the first member (FIG. 19,20).
With respect to claim 15, Murukami teaches the control actuation mechanism comprises a linkage (43A) for moving a roller (43a), where the roller is coupled to the first member (FIG. 7), where the control actuation mechanism is configured to move the first member (FIG. 20 for example).

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
On page 10 of the arguments, Applicant states, “[a]s amended, independent claim 1 specifies that the control actuation mechanism is configured to allow for deflection of the distal end of the endoscope and at least one of actuation of a basket on the second member or actuation of a sheath (first member) simultaneously with a single finger of a user.”  As set forth above, this claim limitation is new matter.  For the purpose of examination, this limitation will be interpreted as simultaneous actuation of the sheath and the basket.  Murukami teaches this interpretation, as set forth above.
On page 12 of the arguments, Applicant states, “the Weitzner, Murakami, and Daniel references fail to disclose, teach, or suggest a control housing and control actuation mechanism configured to resiliently snap onto a deflection control lever of an endoscope as presently claimed, where the control housing and control actuation mechanism are operable to allow deflection of an endoscope, actuation of a basket, and actuation of a sheath with a single finger of a user.”  These arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795